Citation Nr: 1432906	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-34 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected chronic suppurative otitis media prior to April 16, 2012.

2.  Entitlement to an initial increased rating in excess of 10 percent for the service-connected chronic suppurative otitis media beginning on April 16, 2012.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO.

In a June 2013 rating decision, the RO increased the evaluation for the service-connected chronic suppurative otitis media to 10 percent, beginning on April 16, 2012.

While the Veteran was granted a rating increase during the pendency of the appeal, this rating does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The claim has been characterized in accordance with the staged ratings assigned.

The Board also notes that, since the issuance of the last Supplemental Statement of the Case, medical evidence has been added to the claims file, but a waiver from the Veteran was not received with it.  

However, as this evidence does not contain information pertinent to the applicable rating criteria, it is not relevant to the claim decided hereinbelow.  For this reason, RO review of this additional evidence is not necessary prior to appellate handling of the claims by the Board.

The Board has considered documentation included in Virtual VA and VBMS.

The issue of an initial compensable rating for the service-connected chronic suppurative otitis media prior to April 16, 2012 is being remanded to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Beginning on April 16, 2012, the service-connected chronic suppurative otitis media is not shown to be manifested by dizziness, vertigo, loss of auricle or neoplasms of the ear.


CONCLUSION OF LAW

Beginning on April 16, 2012, the criteria for an initial rating higher than 10 percent for chronic suppurative otitis media have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.6, 4.87, Diagnostic Code 6200 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Letters from the RO dated in May 2010, June 2010, and August 2013 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letters additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issue addressed hereinbelow.  

The Veteran's service treatment records, and post service treatment records have been obtained.  Medical opinions have been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

As the Veteran is service-connected for various disabilities pertaining to the left ear, separately rated, a brief overview of the procedural history of this case may be helpful before turning to the merits of the case.

During service, the Veteran suffered from a ruptured ear drum in the left ear during  an air flight.

In October 2007, the Veteran was awarded service connection for left ear hearing loss and assigned a rating under Diagnostic Code (DC) 6100.  He was also awarded service connection for a ruptured left ear drum, and assigned a separate rating under DC 6211. 

In February 2009, the Veteran was awarded service connection for tinnitus, and assigned a rating under DC 6260.

In March 2010, the Board denied a claim for an initial compensable rating for ruptured left eardrum.  The Board referred a claim for service connection for otitis media to the RO for development.

In an October 2010 rating decision, the subject of this appeal, the service-connected left ear hearing loss was recharacterized as "left ear hearing loss with otitis media."  The previously assigned rating was continued.  

In September 2011, a separate, noncompensable rating was awarded for the service-connected chronic suppurative otitis media, pursuant to DC 6200.  The rating was effective on June 10, 2008.

In June 2013, the rating for the service-connected chronic suppurative otitis media was increased to 10 percent, beginning on April 16, 2012.

In December 2013, the Veteran was awarded service connection for right ear hearing loss.

At the outset, the Board observes that as the Veteran has appealed the initial evaluation assigned for the service-connected otitis media, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As described, the Veteran has been assigned a 10 percent rating under Diagnostic Code (DC) 6200 for his chronic suppurative otitis media beginning on April 16, 2012. 

The Board finds that a higher rating is not warranted for this portion of the appeal period.

Disability ratings for diseases of the ear are governed by 38 C.F.R. § 4.87.  The current 10 percent evaluation is the maximum schedular rating available under DC 6200, which addresses chronic suppurative otitis media, mastoiditis, cholesteatoma, or any combination of those conditions.

DCs 6201 and 6202 address chronic nonsuppurative otitis media with effusion, and otosclerosis, respectively.  Both conditions are rated as hearing impairment. However, as noted above, the Veteran already as a separate disability rating for bilateral hearing loss.  Therefore, these DCs are not applicable.

DC 6204 pertains to peripheral vestibular disorders.  Occasional dizziness warrants a 10 percent rating, while dizziness and occasional staggering warrants a 30 percent rating.  The accompanying Note states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  

In this case, there is no diagnosis of a vestibular disorder or objective findings supporting such a diagnosis, and the Veteran has not reported having dizziness as a symptom of his chronic suppurative otitis media.  Therefore, a rating under DC 6204 is not warranted.

Diagnostic Code 6205 provides ratings for Meniere's syndrome (also known as endolymphatic hydrops). 

Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling. 

Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, is rated 60 percent disabling. 

Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling. 

A Note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205. 

Here, again, the Veteran has not reported any vertigo or gait disturbances.  He also has compensable ratings for hearing impairment and tinnitus, which cannot be combined with a rating under DC 6205.  Therefore, a rating under this code is not appropriate.

The Veteran has not alleged, and the evidence does not demonstrate, that his condition is manifested by loss of auricle, or malignant or benign neoplasms of the ear.  Therefore, DCs 6207-6209 are not applicable.

DC 6210 addresses chronic otitis externa.  However, the Veteran has not been diagnosed with this specific condition, and even if he had been, DC 6210 also does not provide for a rating higher than 10 percent.

DC 6211 is not applicable as the Veteran is already in receipt of a separate rating under this code.  This disability is not part of the present appeal.  

The evidence in this case indicates that the Veteran's disability is manifested by discharge from the ear, pain, and swelling.  He also has hearing loss and tinnitus.  These symptoms are adequately contemplated by the rating schedule, particularly DCs 6100, 6200, 6211, and 6260 as discussed above.  Symptoms which might have warranted higher ratings, including dizziness or vertigo, have not been demonstrated at any point beginning on April 16, 2012.

For these reasons, a rating higher than 10 percent for chronic suppurative otitis media beginning on April 16, 2012 cannot be granted.

In reaching this decision, the Board has specifically considered the Veteran's own lay statements, and that of his colleague.  He is competent to report the manifestations of his disability.  However, competence and credibility are different matters.  

Here, the record contains a number of treatment notes and examination reports, and to the extent that the Veteran asserts a level of severity greater than that assigned since April 16, 2012, these statements are generally inconsistent with the more probative findings of the examiners.  

In sum, the assertions are less probative than the evidence that is provided by medical professionals.  The findings of medical professionals, given their experience, education, and experience, are afforded greater weight in this setting.  
The criteria needed to support the assignment of a higher rating for this disability require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).
  
The Board has also considered the article submitted by the Veteran regarding otitis media.  This evidence, however, does not address the facts that are specific to this Veteran's case.  As such, the Board finds that the information reflected in the submitted articles is not probative of the medical questions at issue in this appeal.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's chronic suppurative otitis media.  

Additional symptoms that may warrant higher ratings, such as vertigo or dizziness, have not been demonstrated.  

The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, discussion of  a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not appropriate as the record shows the Veteran is employed.  See, e.g., Virtual VA Entry # 13, April 2012 treatment record, p. 1/10.  



ORDER

An initial increased rating in excess of 10 percent for the service-connected chronic suppurative otitis media beginning on April 16, 2012 is denied.


REMAND

In order to warrant a higher evaluation for chronic suppurative otitis media prior to April 16, 2012 under the assigned diagnostic code, there must be evidence of suppuration (discharge) or aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.

The Board finds that a medical opinion addressing these symptoms should be obtained.  Previous VA examiners provided thorough assessments of hearing loss and other symptoms, but failed to indicate whether the Veteran suffered from suppuration or aural polys, as is necessary for rating the disability under the assigned diagnostic code.  

As it appears the Veteran has suffered from consistently severe ear infections of the left ear for decades, and purulent discharge was noted on April 16, 2012, which founded the basis for the increased rating, the Board finds that further opinion may be helpful in favorably resolving the claim.

On remand, the Veteran should additionally be afforded the opportunity to identify any evidence which might support his claim.  

Accordingly, this remaining matter is REMANDED to the AOJ for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify any outstanding sources of treatment for his claimed condition and to provide any releases necessary for VA to secure records from these treatment sources.

The AOJ should obtain copies of the complete records from all identified sources of treatment.

If there are any records that cannot be located, the RO must specifically document the attempts that were made to locate them, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ also should obtain a medical opinion addressing the severity of the service-connected chronic suppurative otitis media prior to April 16, 2012, in accordance with the applicable worksheets for rating that disability.    

The examiner should specifically opine on whether, prior to April 16, 2012, it was as likely as not that the Veteran's chronic suppurative otitis media was manifested by suppuration or aural polyps.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


